Citation Nr: 1018376	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-03 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right knee strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to 
November 1982 with the United States Marines and from May 
2004 to September 2004 with the United States Army.  He also 
served in the United States Naval Reserve from April 1998 to 
March 2004 which reportedly includes periods of active duty 
for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in August 2009.  

In December 2007, the Veteran withdrew his appeal of the 
denial of service connection for a psychiatric disorder.  At 
the time of the August 2009 videoconference hearing, the 
Veteran withdrew his appeal of the denial of service 
connection for a left leg condition claimed as secondary to 
his service-connected back disability.  The issues are no 
longer in appellate status.  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for a left 
knee disorder and the reopened claim of entitlement to 
service connection for right knee strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will inform the Veteran if any further action is 
required on his part.  


FINDINGS OF FACT

1.  A March 2005 rating decision denied service connection 
for right knee strain; the Veteran did not appeal the 
decision which is final.  

2.  The evidence added to the record subsequent to the March 
2005 rating decision which denied service connection for 
right knee strain is not duplicative of evidence previously 
submitted and the evidence, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for right knee strain.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision which denied service 
connection for right knee strain is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the March 2005 rating 
decision which denied service connection for right knee 
strain is new and material and the Veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant requirements with respect to the 
content of the notice necessary for those cases involving the 
reopening of previously denied claims.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim of service connection for right knee strain.  
Accordingly, any deficiency under the VCAA regarding that 
aspect of the Veteran's appeal has been rendered moot, and no 
further discussion is warranted.  Furthermore, as the 
reopened claim of entitlement to service connection for right 
knee strain is being remanded for additional evidentiary 
development, any other possible deficiency of notice as 
required by the VCAA can be rectified at that time.  

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for right knee 
strain

Analysis

In March 2005, the RO, in pertinent part, denied service 
connection for right knee strain.  The Veteran was informed 
of the decision and of his procedural and appellate rights 
via correspondence dated the same month.  The Veteran did not 
perfect an appeal of the denial of service connection for 
right knee strain.  The March 2005 RO decision is final.  

In June 2006, the Veteran submitted a document which has been 
construed as an attempt to reopen the claim of entitlement to 
service connection for right knee claim.  

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310.

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
the claim for service connection for right knee strain in 
June 2006, the revised version of § 3.156 is applicable in 
this appeal.  Furthermore, for purposes of the "new and 
material" evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992). 

The evidence of record at the time of the March 2005 rating 
decision which denied service connection for right knee 
strain consisted of service personnel records, service 
treatment records and the report of a February 2005 VA 
examination.  The service personnel records document that the 
Veteran was discharged from service in 1982 due to a right 
knee disorder.  At that time, it was noted that the Veteran 
had a football injury to the knee in 1979, prior to 
enlistment.  The RO found that, after the first period of 
active duty service, surgical procedures were performed on 
the knee.  The RO found that a right knee strain existed 
prior to the Veteran's first period of active duty service 
and that there was no objective evidence of worsening of the 
pre-existing condition in order to establish service 
connection by aggravation.  The RO found that there was no 
evidence that the right knee condition permanently worsened 
as a result of service.  

Added to the record subsequent to the March 2005 rating 
decision are VA and private medical records, lay statements 
and, significant to this decision, a copy of a "Fort Lee 
Sick Slip" dated in August 2004.  The August 2004 sick slip 
indicates that the Veteran was seeking treatment for pain in 
both knees as well as his lower back.  This evidence 
documents that the Veteran complained, in part, of knee 
problems and was put on physical profile, at least apparently 
in part, due to problems with his knees.  The Veteran has 
argued that this evidence documents aggravation of the pre-
existing right knee disorder and constitutes new and material 
evidence.  The Board agrees.  The sick slip was not of record 
at the time of the prior final decision.  Furthermore, it 
provides evidence that the Veteran complained of knee 
problems, including right knee problems during his second 
period of active duty service.  This evidence by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
As new and material evidence has been received, the Veteran's 
claim of entitlement to service connection for right knee 
strain has been reopened.  

Prior to de novo adjudication of the claim of entitlement to 
service connection for right knee strain, additional 
evidentiary development is required which is addressed below.  




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for right knee strain has 
been reopened.  The appeal is granted to that extent only.  


REMAND

The Veteran has never been afforded a VA examination for his 
left knee claim.  The Veteran has alleged that his left knee 
pain began during active duty and that he currently 
experiences left knee pain.  The Veteran is competent to 
report on knee symptoms he experienced and for how long he 
experienced those problems.  The sick slip referenced above 
provides some evidence of in-service knee problems.  
Furthermore, there is competent evidence in the form of 
medical records of the current existence of left knee 
problems which includes ligament tears.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the 
Veteran should be provided with a VA examination to determine 
the nature and etiology of any left knee disorder found on 
examination.  

As indicated above, the Board has determined that the Veteran 
has submitted new and material evidence to reopen the claim 
of entitlement to service connection for right knee strain.  
The only VA examination for the right knee for compensation 
and pension purposes was conducted in February 2005.  At that 
time, the examiner diagnosed the presence of right knee 
strain.  Significantly, no opinion was provided as to the 
etiology of the right knee strain.  The Veteran has argued 
that he had a pre-existing right knee disorder which was 
aggravated by active duty.  

Service connection may be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  

There is evidence of problems with the right knee during both 
periods of service and also competent evidence of the current 
existence of a right knee disorder.  Furthermore, the Veteran 
has alleged that he had had knee problems since service.  The 
Veteran has also argued that his right knee disability was a 
direct result of his active duty service based on the 
allegation that the in-service knee injury in 1982 was 
productive of a different injury than the one the Veteran had 
prior to his active duty service.  No opinion has been 
obtained regarding whether the Veteran has a current right 
knee disorder which was the direct result of active duty 
service.  Based on the above, the Board finds that the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of any right knee disorder found on 
examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's representative has requested that the Veteran's 
personnel (201) file be obtained.  As the issues on appeal 
are being remanded for additional evidentiary development, 
the Board finds that attempts must be made to obtain this 
evidence to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for knee problems since December 
2007.  After securing any necessary 
releases, obtain the records identified 
by the Veteran to the extent possible.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  

2.  Contact the appropriate service 
department to obtain copies of all the 
Veteran's personnel records (201 file) to 
the extent possible for each of his 
periods of service.  Also verify, to the 
extent possible, the Veteran's periods of 
active duty for training while he was 
with the Naval Reserve.  

3.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of any 
disabilities of the knees found on 
examination.  The claims file must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  In determining the 
etiology of the disabilities, the 
examiner must address the Veteran's 
documented medical history including pre-
service medical evidence and statements, 
evidence in the service treatment 
records, as well as the post-service 
medical evidence and statements.  

The examiner should respond to the 
following:

a).  Is it at least as likely as not 
(50 percent or greater likelihood) 
that the Veteran had a preexisting 
right knee disability which 
permanently increased in severity 
during either period of active duty?

b).  If it is determined that the 
Veteran had a preexisting right knee 
disability which increased in 
severity during active duty, is it 
at least as likely as not (50 
percent or greater likelihood) that 
such increase was due to the natural 
progression of the disorder, or if 
not, due to aggravation of the 
disorder in service?

Inform the examiner that 
"aggravation" of a preexisting 
disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying 
condition, as contrasted with 
temporary or intermittent flare-ups 
of symptomatology.

c).  If the examiner identifies a 
right knee condition that did not 
preexist any of the Veteran's 
periods of military service, the 
examiner should indicate whether it 
is at least as likely as not (50 
percent or greater likelihood) that 
such disorder was incurred during 
any of the Veteran's periods of 
military service to include any 
period of active duty for training.

d).  Is it at least as likely as not 
(50 percent or greater likelihood) 
that the Veteran has a left knee 
disorder which was incurred in or 
aggravated by any of the Veteran's 
periods of active duty service to 
include during a period of active 
duty for training?

Inform the examiner that the term 
"at least as likely as not" does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

The examiner must provide a complete 
rationale for all opinions expressed and 
conclusions reached.  The examiner should 
state if any requested opinion requires 
resort to speculation and, if so, provide 
the rationale for why the requested 
opinion cannot be supplied without resort 
to speculation.    

4.  The claims should be readjudicated.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


